            Case 5:00-cr-00045-D Document 289 Filed 08/26/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,

                Plaintiff,

    v.                                                 Case No. CR-00-45-D

 KERMIT LOTTIE,

                Defendant.


                                         ORDER

         Before the Court is the Motion to Unseal or, Alternatively, for Limited Disclosure

of Sealed Document [Doc. No. 286] filed by a nonparty, Julius Darius Jones. In accordance

with the Order of August 19, 2021 [Doc. No. 287], the government has filed a public

Response [Doc. No. 288] and has submitted a proposed protective order for consideration

by the Court. The government represents that the Sealed Document [Doc. No. 173] is a

motion for downward departure under U.S.S.G. § 5K1.1 that was filed in connection with

the sentencing of Defendant Kermit Lottie by the Honorable Ralph G. Thompson in March

2002. The government asserts that this type of filing is not one to which the presumption

of public access to judicial records applies. Alternatively, the government asserts that any

presumption is outweighed by a stronger public interest in keeping private the nature and

extent of an individual’s cooperation in a criminal case and, specifically in this case, in

protecting from public scrutiny the details of Kermit Lottie’s cooperation.

         Upon consideration of the Motion, the Response, and the Sealed Document, the

Court finds that the government has satisfied its burden to articulate a substantial interest
          Case 5:00-cr-00045-D Document 289 Filed 08/26/21 Page 2 of 2




that heavily outweighs any public interest in access to the document. See United States v.

Bacon, 950 F.3d 1286, 1293 (10th Cir. 2020). For the reasons fully set forth in the

Response, the Court finds that the government has identified sufficient countervailing

reasons to justify the continued secrecy of its substantial assistance motion regarding

Mr. Lottie, even though some information about his cooperation has been disclosed in other

proceedings. Under the circumstances presented, the Court finds that only an additional

limited disclosure of the Sealed Document should be made, subject to an appropriate

protective order.

       IT IS THEREFORE ORDERED that Julius Darius Jones’ Motion to Unseal or,

Alternatively, for Limited Disclosure of Sealed Document [Doc. No. 286] is GRANTED

IN PART, as set forth herein. Current counsel for Mr. Jones with access to the Sealed

Document [Doc. No. 173] are authorized to disclose it to members of the Oklahoma Pardon

and Parole Board and attorneys employed by the Oklahoma County District Attorney who

are participating in proceedings regarding Mr. Jones’ application for commutation of his

death sentence. All persons granted access to the Sealed Document shall be bound by the

Protective Order entered contemporaneously herewith, a copy of which shall be provided

to them by Mr. Jones’ attorneys.

       IT IS SO ORDERED this 26th day of August, 2021.




                                            2
